Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 6, 10, 19 are amended.  As an initial matter, the objection to claims 6 and 15 are withdrawn in view of applicant’s amendments.
Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered and addressed below:
Applicant’s arguments regarding claims 1-19 on p. 7-12 are directed to the newly amended claim limitations that change the scope of the independent claims, as a whole, and the claims are open to new grounds of rejection/interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varshney et al. (US 20200118342, hereinafter “Varsh”) in view of Fan et al. (US 20190306530).
Re claim 1, Varsh teaches a method for providing selectable virtual reality (VR) viewpoints within a VR environment, comprising:
transmitting, by a network computing device, VR content defining a VR environment comprising a plurality of viewpoints (see [0093] & [0144], data transmitted through network), (see [0067] & [0138], server), (see [0010], blended virtual environment combing captured video/audio data with the rendered virtual environment) and (see [0041], multiple viewpoints using camera arrays, including one or more virtual reality headsets)
to a client computing device (see [0079-0080], wherein server side software and client side software is used in a system, wherein scene files from the server is streamed to the client, such as data packets corresponding to the current viewpoint are transmitted to the client over the internet).
And subsequent to transmitting the VR content (see [0079-0080], wherein the data packets corresponding to the current viewpoint is transmitted from the network server to the 
receiving, by the network computing device, a viewpoint selection indication from the client computing device, the viewpoint selection indication corresponding to a selected viewpoint of the plurality of viewpoints (see [0047] & [0062], once teleport viewpoints selected, the currently selected viewpoint may be changed, such as switching viewpoints to the destination viewpoint).
and transmitting, to the client computing device, a pose data stream comprising pose data corresponding to the selected viewpoint (see [0041], VR headset, mobile phone, etc. as a client device), (see [0110], [0115], & [0118], wherein pose, orientation, and relative position of each camera viewpoint is obtained) and (see [0128], displaying blended environment to a user at a given viewpoint at a given orientation).
Varsh teaches VR content, but does not explicitly teach VR content that is downloaded.  
However, Varsh obviously teaches downloaded VR content ([0079] According to certain example embodiments, a user may desire that the recording of the scene data is progressively streamed to their device instead of downloading the whole file before playback. Thus, certain example embodiments may be adaptable to a streaming configuration. An example configuration of the software may include two separate software components: a server side software and a client side software system. The server side software may run on a remote Internet server, along with the scene file to be streamed to the client. Further, the server software may contain the demultiplexer, reading the scene file and parsing compressed data packets as described herein. The server software may also include an extra transmits them to the client over the Internet. In addition, according to certain example embodiments, packets from non-current viewpoints may be discarded. Furthermore, the client software may include the decoders the renderer, and an extra networking layer. The networking layer may receive compressed data packets from the server software and send them to the decoder to be decompressed as described herein. The decompressed data may then rendered using the same methods described herein).  Thus, it is obvious to one of ordinary skill in the art at the time of filing that Varsh teaches downloaded VR content (downloading the whole file from the server to the client or using a streaming configuration wherein data is streamed and transmitted from the server to the client (an obvious form of “downloading” content to the client device).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Varsh’s server network/client data transfer for navigating a plurality of viewpoints to explicitly include downloading of the content to the client device, as obviously taught by Varsh, as it is pertinent to the problem of transmitting data from a server to a client device through the internet, as obvious taught by Varsh.  An advantage of the modification is that it teaches the result of explicitly using an embodiment wherein the current viewpoint data is transmitted to the client for further processing, and thus either download the whole file or “downloaded” is a streaming configuration to the client, thus providing different modes of data transfer to the client based on user’s preferences.
To cure the deficiencies of Varsh, Fan explicitly teaches downloaded of content comprising a plurality of viewpoints from a network computing device to a client device (see [0020], selecting viewpoint by a user), (see [0014] [0098], plurality of viewpoints captured), (see 
Varsh and Fan teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Varsh’s VR content display system of selecting a plurality of viewpoints to explicitly include downloadable content of a plurality of viewpoints, as taught by Fan, as the references are in the analogous art of displaying content in a plurality of viewpoints.  An advantage of the modification is that it achieves the result of explicitly allowing  content to be downloadable from the server to the client device in order to store and view the viewpoint content based on user preferences.
Re claim 2, Varsh and Fan teaches claim 1.  Furthermore, Varsh teaches wherein the pose data stream comprises a live pose data stream corresponding to the selected viewpoint (see [0048], the volumetric capture playback system may use view dependent image and depth textures of a subset of captured data to reconstruct the captured volume in real-time…supporting volumetric capture live-streaming).
Re claim 5, Varsh and Fan teaches claim 1.  Furthermore, Varsh teaches wherein the plurality of viewpoints comprises one or more predefined non-participant viewpoints within the VR environment ([0049] FIG. 1 illustrates multiple 360 video cameras in an environment, according to an example embodiment. For example, FIG. 1 illustrates multiple 360 video cameras that may capture the same environment from different locations. As described herein, certain example embodiments may synchronize videos to allow users to view the same scene from multiple viewpoints at the same progress time. In addition, according to other example embodiments, UI elements may allow the user to teleport between locations when selected), (see [0065], VR headset as a particpant’s viewpoint), and (see [0107], in reference to Fig. 15, wherein a camera array (a plurality of cameras) captures image frame data).  Varsh teaches a camera array to capture image frame data from an environment, and the cameras are interpreted as being non-participant as they are not the camera of the VR headset that is a interpreted as a participant’s viewpoint.
Re claim 6, Varsh and Fan teaches claim 1.  Furthermore, Varsh teaches wherein the pose data comprises data representing one or more of a position and an orientation of the selected viewpoint within the VR environment at a specified instant in time (see [0010], blended virtual environment combing captured video/audio data with the rendered virtual environment) and (see [0041], multiple viewpoints using camera arrays), (see [0060-0061], timestamp in metadata as a specific time instance of the video recording for use in synchronization), (see [0095], wherein reconstructing volume in real time using parameters captured by a camera at a specific time instance), and (see [0110], [0115], & [0118], wherein pose, orientation, and relative position of each camera viewpoint is obtained from each input image, where the time the image is captured by a camera is considered a specific time instance).
Re claim 7, Varsh and Fan teaches claim 1.  Furthermore, Varsh teaches further comprising displaying, by the client computing device, the VR environment on a display device communicatively coupled to the client computing device from the perspective of the selected viewpoint, based on the VR content and the pose data corresponding to the selected viewpoint (see [0047] & [0062], once teleport viewpoints selected, the currently selected viewpoint may 
Re claim 8, Varsh and Fan teaches claim 1.  Furthermore, Varash teaches wherein the display device comprises one of a VR head-mounted display device and a monitor (see [0041], VR headset and desktop pc, mobile phones as client devices that inherently displays image data on a display (monitor)).
Re claim 9, Varsh and Fan teaches claim 1.  Furthermore, Varsh teaches providing, to the client computing device, a plurality of viewpoint images, each corresponding to a viewpoint of the plurality of viewpoints and depicting a view of the VR environment from the corresponding viewpoint (see [0041], headset, mobile phone, desktop pc, as client computing devices), and (see [0046-0047], using reality headset, recreate the appearance and sound of the real world location from a given viewpoint at a given orientation, and teleport viewpoints that are selectable to change viewpoint
and receiving, from the client computing device, a selection of a viewpoint image of the plurality of viewpoint images as the viewpoint selection indication (see [0047] & [0062], once teleport viewpoints selected, the currently selected viewpoint may be changed, such as 
Claim 10 claims limitations in scope to claim 1 and is rejected for at least the reasons above.  Furthermore, Varsh teaches a a network device comprising a first memory, a first processor device coupled to the first memory (see [0137], memory stored on one or more functional modules such as additional functionality apparatus, along with processor and memory processing circuitry) and (see [0138], server and other computing or network device as part of the system each inherently including memory).
A client computing device (see [0041], desktop pc, VR headset, mobile phone, etc. as client devices that is part of a network, that inherently includes memory).
Claims 11, 14-15 claim limitations in scope to claims 2, 5-6 and are rejected for at least the reasons above.
Claim 16 claims limitations in scope to claim 7 and is rejected for at least the reasons above.  Furthermore, Varsh teaches a client computing device including a second memory and a second processor device (see [0041], VR headset, mobile phone, desktop pc, as second processing devices communicatively coupled to a server network processor, which inherently include memory for processing).
Claims 17-18 claims limitations in scope to claims 8-9 and are rejected for at least the reasons above.
Claim 19 claims limitations in scope to claim 1 and is rejected for at least the reasons above.
Claims 3, 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Varshney et al. (US 20200118342, hereinafter “Varsh”) in view of Fan et al. (US 20190306530), Black et al. (US 20180093186) and Harris et al. (US 20170128842).
Re claim 3, Varsh and Fan teaches claim 1.  Furthermore, Varsh and Fan do not explicitly teaches the pose data stream comprises a historical pose data stream corresponding to the selected viewpoint; the method further comprises receiving, by the network computing device, a time selection indication from the client computing device; and transmitting the pose data stream comprises transmitting a position data stream corresponding to the selected viewpoint and a time indicated by the time selection indication.
However, Black teaches the pose data stream comprises a historical pose data stream corresponding to the selected viewpoint ([0069] At present, streaming services for sharing game replays are very popular. The DualShock.RTM. 4 wireless controller includes a "share button" directly on the controller to enable such sharing. Implementations of the present disclosure improve sharing replays for people who wish to explore the replays using an HMD/VR headset. Implementations of the present disclosure provide for rendering of a game replay with a very wide field of view to allow the spectator to move his head freely using an HMD and view the replay from novel vantage points. The traditional streaming approach would limit the replay to only what the original player viewed, so that the view direction would be independent of the spectator's head position and orientation, and if the spectator using an HMD moved his head, nothing would change), (see [0070], wherein a view of a game is streamed, that can be used for real-time streaming and/or pre-recorded playback of that game session (hence a pre-recorded pose data stream is interpreted as a historical pose))
streaming services for sharing game replays are very popular. The DualShock.RTM. 4 wireless controller includes a "share button" directly on the controller to enable such sharing. Implementations of the present disclosure improve sharing replays for people who wish to explore the replays using an HMD/VR headset. Implementations of the present disclosure provide for rendering of a game replay with a very wide field of view to allow the spectator to move his head freely using an HMD and view the replay from novel vantage points. The traditional streaming approach would limit the replay to only what the original player viewed, so that the view direction would be independent of the spectator's head position and orientation, and if the spectator using an HMD moved his head, nothing would change), and (see [0070-0073] wherein spectators can select different HMD players).  Black teaches transmitting the pose data stream (spectator viewing a replay of a select player) comprising transmitting a position data stream corresponding to the selected viewpoint (the spectator views the replay at the viewpoint of  what the original player viewed).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Varsh and Fan’s augmented reality display system of different viewpoints to explicitly include a historical pose data stream, and transmitting a position data stream corresponding to a selected viewpoint, as taught by Black, as the references are in the analogous art of selecting different viewpoints in an augmented/virtual reality system.  An advantage of the modification is that it achieves the result of using historical pose data to stream replays of a game player’s point of view.
receiving, by the network computing device, a time selection indication from the client computing device, and transmitting a position data stream corresponding to the selected viewpoint and a time indicated by the time selection indication.
However, Harris teaches receiving, by the network computing device, a time selection indication from the client computing device (see [0034], keyframes and time stamps in data, and game data packets for all players that exist at a given time), and (see [0036-0046], in reference to Fig. 7, wherein a spectator control allows a spectator to select playback at various times, and displaying a current point in time the user is watching (item 1290)).
and transmitting a position data stream corresponding to the selected viewpoint and a time indicated by the time selection indication (see [0036-0046], in reference to Fig. 7, wherein a spectator control allows a spectator to select playback at various times, and displaying a current point in time the user is watching (item 1290), as well as allowing spectator to select a particular player for the camera view to automatically follow).
Varsh, Fan, Black, and Harris teaches claim 3.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify, Varsh, Fan, and Black’s display system including allowing playback by a spectator viewing a player’s viewpoint to explicitly include the use of time selection indication by a spectator, as taught by Harris, as the references are in the analogous art of allowing a spectator to view different viewpoints.  An advantage of the modification is that it achieves the result of using a time selection to modify the stream data displayed to the spectator.
.
Claims 4, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varshney et al. (US 20200118342, hereinafter “Varsh”) in view of Fan et al. (US 20190306530), and Black et al. (US 20180093186).
Re claim 4, Varsh and Fan teaches claim 1.  Varsh and Fan do not explicitly teach wherein: wherein the plurality of viewpoints comprises one or more viewpoints corresponding to one or more VR participants within the VR environment; the method further comprising receiving, by the network computing device, pose data corresponding to one or more VR participants, and the pose data stream further comprises the pose data corresponding to the one or more VR participants.
However, Black teaches the plurality of viewpoints comprises one or more viewpoints corresponding to one or more VR participants within the VR (see [0070-0073] wherein spectators can select different HMD players to view their viewpoint in a game).
the method further comprises receiving, by the network computing device, pose data corresponding to the one or more VR participants; and the pose data stream further comprises the pose data corresponding to the one or more VR participants ([0069] At present, streaming services for sharing game replays are very popular. The DualShock.RTM. 4 wireless controller includes a "share button" directly on the controller to enable such sharing. Implementations of the present disclosure improve sharing replays for people who wish to explore the replays using an HMD/VR headset. Implementations of the present disclosure provide for rendering of a game replay with a very wide field of view to allow the spectator to move his head freely using an HMD and view the replay from novel vantage points. The traditional streaming approach would limit the replay to only what the original player viewed, so that the view direction would be independent of the spectator's head position and orientation, and if the spectator using an HMD moved his head, nothing would change), and (see [0070-0073] 
Varsh, Fan, and Black teaches claim 4.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Varsh and Fan’s augmented reality display system of different viewpoints to explicitly include a pose data stream of VR participants, as taught by Black, as the references are in the analogous art of selecting different viewpoints in an augmented/virtual reality system.  An advantage of the modification is that it achieves the result of allowing for spectating a plurality of viewpoints of different game players and displaying the pose view of the player to a spectator.
Claim 13 claims limitations in scope to claim 4 and is rejected for at least the reasons above.
Re claim 20, Varsh and Fan teaches claim 19.  Furthermore, Varsh teaches wherein the plurality of viewpoints comprises one or more of:
One or more predefined non-participant viewpoints within the VR environment ([0049] FIG. 1 illustrates multiple 360 video cameras in an environment, according to an example embodiment. For example, FIG. 1 illustrates multiple 360 video cameras that may capture the same environment from different locations. As described herein, certain example embodiments may synchronize videos to allow users to view the same scene from multiple viewpoints at the same progress time. In addition, according to other example embodiments, UI elements may allow the user to teleport between locations when selected), (see [0065], VR headset as a particpant’s viewpoint), and (see [0107], in reference to Fig. 15, wherein a camera array (a plurality of cameras) captures image frame data).  Varsh teaches a camera array to capture image frame data from an environment, and the cameras are interpreted as being non-participant as they are not the camera of the VR headset that is a interpreted as a participant’s viewpoint.
Varsh and Fan do not explicitly teach one or more viewpoints corresponding to one or more VR participants within the VR environment.
However, Black teaches one or more viewpoints corresponding to one or more VR participants within the VR environment ([0069] At present, streaming services for sharing game replays are very popular. The DualShock.RTM. 4 wireless controller includes a "share button" directly on the controller to enable such sharing. Implementations of the present disclosure improve sharing replays for people who wish to explore the replays using an HMD/VR headset. Implementations of the present disclosure provide for rendering of a game replay with a very wide field of view to allow the spectator to move his head freely using an HMD and view the replay from novel vantage points. The traditional streaming approach would limit the replay to only what the original player viewed, so that the view direction would be independent of the spectator's head position and orientation, and if the spectator using an HMD moved his head, nothing would change), and (see [0070-0073] wherein spectators watch a playback of a game session based on the viewpoint and pose of the player).  Black teaches receiving, by the network computing device, pose data corresponding to the one or more VR participants; and the pose data stream further comprises the pose data 
Varsh, Fan, and Black teaches claim 20.  For motivation, see claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616